DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  there are words missing in the preamble.  It appears “according to” should be added before “claim 1” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0225436 to Lindbo.
Regarding claim 1 Lindbo discloses a storage containers from a three-dimensional grid of an underlying storage system, comprising; a first set of wheels (116) arranged at opposite sides of a vehicle body, for moving the vehicle along a first direction on the grid; a second set of wheels (118) arranged at opposite sides of the vehicle body, for moving the vehicle along a second direction on the grid, the second direction being perpendicular to the first direction ; and the first set of wheels displaceable in a vertical direction between a first position, wherein the first set of wheels allow movement of the vehicle along the first direction, and a second position, wherein the second set of wheels allow movement of the vehicle along the second direction (para 0080), wherein the vehicle body surrounds a cavity within which at least a first lifting device (103) and a second lifting device (103) are positioned adjacent to each other, each lifting device is independently controlled and arranged to lift a storage container from the grid and into the cavity, such that a bottom of the storage container is at a level above the lowest level of the second set of wheels (para 0077).
Regarding claim 2 Lindbo discloses the first lifting device and the second lifting device are adjacent, such that the container- handling vehicle may accommodate two adjacent storage containers within the cavity (see figure 6).
Regarding claim 3 Lindbo discloses each of the first lifting device and the second lifting device is connected to at least one first rotatable lifting shaft () and at least one second rotatable lifting shaft (see figure 6 showing winch arrangements), respectively.
Regarding claim 4 Lindbo discloses each of the first lifting device and the second lifting device comprises a lifting frame (110) for releasably connecting to a container.
Regarding claim 6 Lindbo discloses an automated storage and retrieval system comprising a three- dimensional grid and at least one container-handling vehicle (100) according to claim 1, wherein the grid comprises multiple storage columns, in which storage containers may be stored on top of one another in vertical stacks (see figure 1), and a port column (see figure 14) for receiving and transporting a storage container to an access station; and the container handling vehicle is operated on rails (see figure 1) at a top level of the grid for retrieving storage containers from, and storing storage containers in, the storage columns, and for transporting the storage containers horizontally across the grid; wherein the first lifting device (103) and the second lifting device (103) are arranged such that they may enter two adjacent storage columns at the same time (see figure 8).
Regarding claim 7 Lindbo discloses each of the lifting devices comprises a lifting frame (110) and are arranged such that the respective lifting frames may enter two adjacent storage columns at the same time (see figure 8).
Regarding claim 8 Lindbo discloses the lifting frames (110) of the first lifting device and the second lifting device are horizontally separated by a distance being larger than the width of the rails separating two adjacent storage columns (see figure 8).
Regarding claim 9 Lindbo discloses the container-handling vehicle has a horizontal periphery equal to, or less than, the horizontal periphery of a set of rails surrounding two adjacent storage columns (see figure 8 and para 0093).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo in view of Applicants’ admitted prior art.
Lindbo shows the lifting frames (110) gripping the containers but does not explicitly disclose each of the first and second lifting frames comprises container connecting elements for releasable connection to corresponding lifting frame connecting elements on the storage containers, and guiding pins for ensuring a correct positioning of the container connecting elements.
Applicants’ own admitted prior art teaches a lifting frame including container connecting elements for releasable connection to corresponding lifting frame connecting elements on the storage containers, and guiding pins for ensuring a correct positioning of the container connecting elements (see figure 2b).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Lindbo to include each of the first and second lifting frames comprises container connecting elements for releasable connection to corresponding lifting frame connecting elements on the storage containers, and guiding pins for ensuring a correct positioning of the container connecting elements, as taught by Applicants’ own admitted prior art because doing so merely entails substituting one known lifting frame for another to yield predictable results.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo in view of US 3,593,869 to Zurheide.
Lindo discloses all the limitations of the claim except at least one vertical frame guiding element arranged inside the cavity, the frame guiding element extending between the lifting frames.
Zurheide teaches an overhead article handling device including at least one vertical frame guiding element (54) arranged inside the cavity, the frame guiding element extending between the lifting frames in order guide the object being lifted and eliminate sway (col. 2 lines 68-70).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Lindbo to include at least one vertical frame guiding element arranged inside the cavity, the frame guiding element extending between the lifting frames, as taught by Zurheide, in order guide the object being lifted and eliminate sway.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo in view of WO 2017/037095 to Hognaland.
Regarding claim 11 Lindbo discloses a method of retrieving at least one storage container from an automated storage and retrieval system comprising a three-dimensional grid and at least one container-handling vehicle, wherein the grid comprises multiple storage columns, in which storage containers may be stored on top of one another in vertical stacks, and a port column for receiving and transporting a storage container to an access station; and the container handling vehicle is operated on rails at a top level of the grid for retrieving storage containers from, and storing storage containers in, the storage columns, and for transporting the storage containers horizontally across the grid; wherein the container-handling vehicle comprises at least a first lifting device and a second lifting device arranged such that they may retrieve and/or store a storage container from/in at least two adjacent storage columns at the same time (see discussion above)
Lindbo does not specifically disclose identifying a first storage container to be retrieved; moving the container-handling vehicle, such that the first lifting device is centered relative a first storage column comprising the first storage container; retrieving a second storage container by the first lifting device, the second storage container arranged in the first storage column at a level above the first storage container; moving the container-handling vehicle, such that the second lifting device is centered relative the first storage column; and retrieving the first storage container by the second lifting device.
Hognaland teaches identifying a first storage container to be retrieved (choosing container 5); moving the container-handling vehicle, such that the first lifting device is centered relative a first storage column comprising the first storage container (see figure 6); retrieving a second storage container by the first lifting device (see figures 6-7), the second storage container arranged in the first storage column at a level above the first storage container; moving the container-handling vehicle (see figures 6-7), such that the second lifting device is centered relative the first storage column; and retrieving the first storage container by the second lifting device (see figure 7-8) in order to more efficiently extract and buffer containers (see page 3 lines 1-9).  The only distinction being that Hognaland uses different vehicles for each container rather than different lifting devices within the same vehicle.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Lindbo to include identifying a first storage container to be retrieved; moving the container-handling vehicle, such that the first lifting device is centered relative a first storage column comprising the first storage container; retrieving a second storage container by the first lifting device, the second storage container arranged in the first storage column at a level above the first storage container; moving the container-handling vehicle, such that the second lifting device is centered relative the first storage column; and retrieving the first storage container by the second lifting device, as taught by Hognaland, in order to more efficiently extract and buffer containers.  This would the natural application of the Hognaland methodology to the Lindbo system arrangement.
Regarding claim 12 the combination teaches moving the container-handling vehicle along a pathway to the port column (moving the vehicle to the output area).
Regarding claim 13 the combination teaches storing the second storage container in a second storage column adjacent to the first storage column, preferably simultaneously with the step of retrieving the first container; or returning the second storage container to the first storage column when the first storage container has been retrieved (see Hognaland figures 8-9); or storing the second storage container in a third storage column when the first storage container has been retrieved, the third column preferably arranged along the pathway to the port column.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619